Case 2:18-ml-02814-AB-FFM Document 199-30 Filed 02/26/19 Page 1 of 5 Page ID
                                 #:6564




                EXHIBIT 51
                                                                                            EXHIBIT 51-1
Case 2:18-ml-02814-AB-FFM Document 199-30 Filed 02/26/19 Page 2 of 5 Page ID
                                 #:6565


  2011 - Present Fiesta and 2012 - Present Focus Automatic Transmission Allegations


Matter Detail Review(with Morsl

Redacted for Personal Identifying Information

Redacted for Personal Identifying Information   Dispute Number         Incident Date Action Type
        Final Disposition        Transmission
 Desc Allegation         Serve/ Notice Date     VIN     Vehicle Model Model Year      Notes
Redacted for Personal Identifying Information   D041220         2011/07/23     Claim Settlement
        6 SPD AUTO TRANS GFT DPS6               Trans - Miscellaneous/Undefined       2011/07/26
        3FADP4BJ1BM147444 Fiesta 2011 Transmission fire after towing. Property damage only.
Redacted for Personal Identifying Information   D041757         2011/07/19     Claim Closed
        6 SPD AUTO TRANS GFT DPS6               Trans - Miscellaneous/Undefined       2011/08/11
        3FADP4FJ7BM170012 Fiesta 2011 Transmission fire after towing. Property damage only.
Redacted for Personal Identifying Information   D045625         2011/10/15     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2011/11/23
        1FAHP3N21CL236885 Focus 2012 Transmission upshifts. Vehicle rolled back and hit
another vehicle. Property damage only.
Redacted for Personal Identifying Information   D048816         2012/02/20     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/03/01
        1FAHP3F29CL187773 Focus 2012 Transmission shift issues. Property damage only.
Redacted for Personal Identifying Information   D051682         2012/04/14     Claim Settlement
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/05/22
        1FAHP3F28CL218981 Focus 2012 Vehicle rolled. Property damage only.
Redacted for Personal Identifying Information   D051751         2012/05/17     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/05/23
        1FAHP3E24CL286969 Focus 2012 PCM reprogram issue. Property and emotional stress
issues.
Redacted for Personal Identifying Information   D051755                Claim Closed          6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/05/23     1FAHP3H21CL283040
        Focus 2012 Vehicle jumped forward and hit a building. Vehicle also rolled back. Property
damage only.
Redacted for Personal Identifying Information   D051809         2012/05/22     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/05/24
        1FAHP3K21CL282320 Focus 2012 Vehicle rolled back and hit a building. Jerky
transmission. Property damage only.
Redacted for Personal Identifying Information   D051841         2012/01/28     Claim Settlement
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/05/25
        1FAHP3K28CL127540 Focus 2012 Vehicle rolled back. Property damage only.
Redacted for Personal Identifying Information   D051953         2011/08/26     Claim Settlement
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/05/29
        1FAHP3H24CL118681 Focus 2012 Transmission slips and delays and takes off. Property
damage only.
Redacted for Personal Identifying Information   D052097         2012/05/21     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/06/01
        1FAHP3K26CL335822 Focus 2012 Vehicle won't go into gear. Property damage only.
Redacted for Personal Identifying Information   D052263         2012/05/31     Claim Settlement
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/06/06
        1FAHP3F2XCL150943 Focus 2012 Vehicle rolled back. Property damage only.
Redacted for Personal Identifying Information   D052295         2012/04/08     Claim Closed
        6 SPD AUTO TRANS DCPS           Trans - Miscellaneous/Undefined        2012/06/08
        1FAHP3F25CL288731 Focus 2012 PCM, TCM, and ABS modules issues. Power surge
issues. Property damage only.
Redacted for Personal Identifying Information   D052480         2012/05/17     Claim Settlement
                                                                                          EXHIBIT 51-2
Case 2:18-ml-02814-AB-FFM Document 199-30 Filed 02/26/19 Page 3 of 5 Page ID
                                 #:6566


          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/06/13
          1FAHP3N23CL272593 Focus 2012 Vehicle rolled back. Transmission jerky. Property
damage only.
Redacted for Personal Identifying Information    D052482        2012/03/17    Claim Settlement
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/06/13
          1FAHP3K23CL247049 Focus 2012 Vehicle rolled back. Property damage only.
Redacted for Personal Identifying Information    D052757                Claim Closed       6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/06/19    1FAHP3F24CL246728
          Focus 2012 Transmission jerks forward. Property damage only.
Redacted for Personal Identifying Information    D052862                Claim Settlement   6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/06/21    1FAHP3K23CL188388
          Focus 2012 Transmission jerks forward. Property damage only.
Redacted for Personal Identifying Information    D052864        2012/04/26    Claim Settlement
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/06/21
          1FAHP3M29CL144859 Focus 2012 Vehicle rolled back. Transmission delays and slips.
Property damage only.
Redacted for Personal Identifying Information    D052865                Claim Settlement   6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/06/21    1FAHP3E23CL220462
          Focus 2012 Vehicle jerks and lurches backwards. Property damage only.
Redacted for Personal Identifying Information    D053258        2012/02/22    Claim Settlement
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/07/10
          1FAHP3M27CL269990 Focus 2012 Vehicle lurched backwards. Property damage only.
Redacted for Personal Identifying Information    D053299        2012/06/30    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/07/06
          1FAHP3H28CL173487 Focus 2012 Transmission jumped gears. Property damage only.
Redacted for Personal Identifying Information    D053401                Claim Closed       6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/07/10    1FAHP3K24CL276074
          Focus 2012 Vehicle rolls back. Property damage only.
Redacted for Personal Identifying Information    D059602        2012/07/25    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/08/01
          1FAHP3K28CL266972 Focus 2012 Vehicle rolled back. Property damage only.
Redacted for Personal Identifying Information    D059869        2012/08/02    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/08/06
          1FAHP3F29CL209447 Focus 2012 Vehicle jumped forward. Property damage only.
Redacted for Personal Identifying Information    D060799        2012/08/31    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/09/04
          1FAHP3F27CL444638 Focus 2012 Vehicle lunged forward. Property damage only.
Redacted for Personal Identifying Information    D061372        2012/09/07    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/09/11
          1FAHP3E27CL400222 Focus 2012 Vehicle rolled back into a pole. Injuries to neck,
shoulders and back.
Redacted for Personal Identifying Information    D061524        2012/06/04    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/09/20
          1FAHP3F27CL259800 Focus 2012 Vehicle rolled back and hit another vehicle. Property
damage only.
Redacted for Personal Identifying Information    D063583                Claim Closed       6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                 2012/10/30    1FAHP3F23CL452901
          Focus 2012 Transmission shifts hard. Neck injury.
Redacted for Personal Identifying Information    D063831        2012/10/19    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/11/01
          1FAHP3K29CL124811 Focus 2012 Subrogation. Transmission stutters. Rolls backwards
on a hill. Transmission also bucks, jerks and surges. Greg West DAE.
Redacted for Personal Identifying Information    D064060        2012/11/09    Claim Closed
          6 SPD AUTO TRANS DCPS          Trans - Miscellaneous/Undefined      2012/11/12
          1FAHP3K2XCL346256 Focus 2012 Vehicle rolled back - 2 incidents. No damage.
Redacted for Personal Identifying Information    D065001        2012/11/04    Claim Closed
                                                                                               EXHIBIT 51-3
Case 2:18-ml-02814-AB-FFM Document 199-30 Filed 02/26/19 Page 4 of 5 Page ID
                                 #:6567


         6 SPD AUTO TRANS GFT DPS6                Trans - Miscellaneous/Undefined         2012/12/07
         3FADP4EJ1BM229010 Fiesta 2011 Vehicle rolls back on hills. Shifting erratic. Property
damage only.
Redacted for Personal Identifying Information     D065262         2012/11/12       Claim Closed
         6 SPD AUTO TRANS GFT DPS6                Trans - Miscellaneous/Undefined         2012/12/13
         3FADP4FJXBM109091                Fiesta 2011 Transmission delays. It won't engage and
caused an accident. Property damage and whiplash injuries.
Redacted for Personal Identifying Information     D065936                  Claim Closed          6 SPD
AUTO TRANS GFT DPS6               Trans - Lever/Detent    2013/01/03       3FADP4EJ1CM160403
         Fiesta 2012 Vehicle ran over foot when she was cleaning off snow. No property damage.
Injured foot.
Redacted for Personal Identifying Information     D078434         2013/03/25       Claim Closed
         6 SPD AUTO TRANS DCPS            Trans - Miscellaneous/Undefined          2013/03/26
         1FADP3K20DL198876 Focus 2013 Vehicle bucked and hit a wall. Property damage only.
Redacted for Personal Identifying Information     D079079         2013/04/08       Claim Closed
         6 SPD AUTO TRANS DCPS            Trans - Miscellaneous/Undefined          2013/04/12
         1FAHP3H26CL342261 Focus 2012 Unintended acceleration, and then went backwards and
hit a garage door. Property damage only.
Redacted for Personal Identifying Information     D079101                  Claim Closed          6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                   2013/04/15       1FAHP3K21CL422995
         Focus 2012 Accelerates, jerks and lurches backwards. She hits people and scrapes
vehicles. Property damage only.
Redacted for Personal Identifying Information     D081613         2013/06/15       Claim Closed
         6 SPD AUTO TRANS GFT DPS6                Trans - Miscellaneous/Undefined         2013/06/21




                                               -
         3FADP4BJ1DM194993                Fiesta 2013 Vehicle jerked and hit a pillar. Property damage
only.
Redacted for Personal Identifying Information     D082421         2013/05/25       Claim Closed
         6 SPD AUTO TRANS GFT DPS6                Trans - Miscellaneous/Undefined         2013/07/10
         3FADP4BJ4BM148121 Fiesta 2011 Transmission stalled and caused an accident. Her son
was going around a corner at 60 mph when it happened. The son died on impact. We requested
additional information, but received no response.
Redacted for Personal Identifying Information     D082640         2013/07/06       Claim Closed
         6 SPD AUTO TRANS DCPS            Trans - Miscellaneous/Undefined          2013/07/15
         1FAHP3F28CL476143 Focus 2012 Vehicle rolled while in Park and hit a garage door.
Property damage only.
Redacted for Personal Identifying Information     D083946         2013/08/04       Claim Closed
         6 SPD AUTO TRANS DCPS            Trans - Miscellaneous/Undefined          2013/08/08
         1FADP3F29DL118887 Focus 2013 Vehicle lurched while idling in Park. No property
damage. Suffered injured finger while getting out of the vehicle and hit the door.
Redacted for Personal Identifying Information     D084369         2013/08/15       Claim Settlement
         6 SPD AUTO TRANS DCPS            Trans - Miscellaneous/Undefined          2013/08/23
         1FAHP3M24CL211044 Focus 2012 Vehicle hesitates when accelerating. Property damage
only.
Redacted for Personal Identifying Information     D085146         2013/09/12       Claim Open 6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                   2013/09/18       1FAHP3F23CL419414
         Focus 2012 Transmission downshifting caused accident. Property damage only.
Redacted for Personal Identifying Information     D085952         2012/08/23       Claim Open 6 SPD
AUTO TRANS DCPS Trans - Miscellaneous/Undefined                   2013/10/10       1FAHP3K25CL444286
         Focus 2012 Vehicle rolled while in Park and damaged a bumper. Property damage only.
Redacted for Personal Identifying Information     D086019         2013/10/05       Claim Open 6 SPD
AUTO TRANS GFT DPS6               Trans - Miscellaneous/Undefined          2013/10/14
         3FADP4BJ3BM175391 Fiesta 2011 Vehicle went from Drive into Reverse and hit a deck.
Property damage only.
Redacted for Personal Identifying Information     D087233         2013/10/17       Claim Open 6 SPD
AUTO TRANS GFT DPS6               Trans - Lever/Detent    2013/11/19       3FADP4BJ4DM165648
         Fiesta 2013 Property damage only. No additional information at this time.
                                                                      EXHIBIT 51-4
Case 2:18-ml-02814-AB-FFM Document 199-30 Filed 02/26/19 Page 5 of 5 Page ID
                                 #:6568


Redacted for Personal Identifying Information

Redacted for Personal Identifying Information




Last opened by:         Administrator


VGS5-00365697

Produced Subject to a Confidential Protective Order
